Citation Nr: 0946801	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-38 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for a disability of the 
right lower extremity.  

2.  Entitlement to a disability rating higher than 40 percent 
from February 19, 2009, forward, higher than 20 percent from 
September 30, 2002 to February 19, 2009, and higher than 10 
percent prior to September 30, 2002, for spondylosis lumbar 
spine with L5 nerve root impingement and status post L4-L5 
discectomy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to 
December 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  


FINDINGS OF FACT

1.  The Veteran has radiculopathy of the right lower 
extremity caused by his service connected spondylosis lumbar 
spine with L5 nerve root impingement and status post L4-L5 
discectomy.  

2.  Prior to September 30, 2002, the Veteran's spondylosis 
lumbar spine with L5 nerve root impingement and status post 
L4-L5 discectomy did not result in any limitation of motion 
of the lumbar spine, listing of the whole spine, muscle 
spasm, loss of lateral spine motion, narrowing or 
irregularity of the joint spaces, abnormal motion on forced 
bending, or any incapacitating episodes totaling 2 or more 
weeks in a 12 month period.  

3.  From September 30, 2002 to February 19, 2009, the 
Veteran's spondylosis lumbar spine with L5 nerve root 
impingement and status post L4-L5 discectomy resulted in no 
more than moderate limitation of motion of the lumbar spine, 
105 degrees of forward flexion of the thoracolumbar spine; no 
muscle spasm, positive Goldthwaite's sign, loss of lateral 
motion, abnormal mobility on forced motions, ankylosis, or 
incapacitating episodes totaling four or more weeks in a 12 
month period.  

4.  From February 19, 2009, forward, the Veteran's 
spondylosis lumbar spine with L5 nerve root impingement and 
status post L4-L5 discectomy did not result in ankylosis of 
the entire thoracolumbar spine or incapacitating episodes 
totaling 6 or more weeks in a 12 month period.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for radiculopathy of 
the right lower extremity have been met.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.310 (2009).  

2.  The criteria for a disability rating higher than 40 
percent from February 19, 2009, forward, higher than 20 
percent from September 30, 2002 to February 19, 2009, and 
higher than 10 percent prior to September 30, 2002, for 
spondylosis lumbar spine with L5 nerve root impingement and 
status post L4-L5 discectomy, have not been met.  38 U.S.C.A. 
§§ 5107, 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5292, 5293, 
5295 (2003); 5237-5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural posture

Service connection was established for lumbosacral back 
strain in a March 1956 rating decision and a noncompensable 
rating was assigned.  In an April 2001 rating decision, the 
RO increased the disability rating to 10 percent, effective 
in October 2000.  

On September 30, 2002, the RO received claims for increased 
ratings for the Veteran's service connected low back 
disability and hearing loss disability.  In November 2002, 
the RO received a claim for service connection for pain of 
the ankles, hips, and legs as secondary to his service 
connected low back disability.  The RO denied those claims in 
a March 2003 rating decision, at which time the RO also 
recharacterized the low back disability as spondylosis lumbar 
spine without hard track signs of radiculopathy, grade 1 
spondylolisthesis of L5-S1, lumbosacral strain.  

In April 2003, the Veteran filed a Notice of Disagreement 
with that decision, thus initiating an appeal of all three 
issues to the Board.  38 U.S.C.A. § 7105(b).  Following the 
RO's issuance of a Statement of the Case in April 2003, the 
Veteran perfected his appeal as to the issues of service 
connection for bilateral hip, leg and ankle pain secondary t 
o his low back disability and as to the rating assigned for 
that low back disability.  He did not perfect an appeal of 
the hearing loss issue and that issue is not before the 
Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202 
(2009).  

In an October 2003 rating decision, the RO increased the 
disability rating to 20 percent.  Associated with the claims 
file is a VA FORM 119 REPORT OF CONTACT which documents a 
telephone conversation in which a VA employee stated that the 
employee had informed the Veteran that his disability rating 
had been increased from 10 to 20 percent and stated "I 
inquired if this action satisfied his appeal . . . He said 
this would satisfy his appeal for all issues on appeal."  

Unfortunately, this telephone conversation was not an 
effective withdrawal of the Veteran's appeal as to any issue.  
Only an appellant or the appellant's authorized 
representative may withdraw an appeal to the Board.  
38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the 
record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(b).  Such withdrawals must include the 
name of the veteran, the name of the claimant or appellant if 
other than the veteran, the applicable VA file number, and a 
statement that the appeal is withdrawn.  Id.  The report of 
contact of a telephone conversation does not constitute a 
written withdrawal of the appeal by the appellant and was not 
a withdrawal made on the record at a hearing.  Hence, the 
appeal as perfected by the rating assigned for the Veteran's 
low back disability stems from his September 2002 claim and 
the appeal as to secondary service connection for bilateral 
hip, leg, and ankle pain is also before the Board.  

In a May 2009 rating decision, the RO granted service 
connection for left lower extremity radiculopathy and 
assigned a disability rating of 20 percent.  That action by 
the RO satisfied the Veteran's claim for service connection 
for a left hip, leg, and ankle disability as secondary to his 
service connected low back disability.  As explained during 
the September 2009 Board hearing, the Veteran did not appeal 
May 2009 rating decision and, therefore, neither the rating 
nor the effective date assigned for left lower extremity 
radiculopathy is before the Board.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.  

As a result, only the issues of entitlement to service 
connection for right ankle, hip, or leg pain as secondary to 
the Veteran's low back disability and the issue of the rating 
to be assigned for orthopedic manifestations of the Veteran's 
low back disability are before the Board.  

During the hearing, the Veteran and his spouse testified as 
to symptoms involving both of his legs as well as his back 
and expressed his belief that his right leg pain was related 
to his service connected back disability.  Since the RO last 
adjudicated his claim for service connection for disabilities 
of his right hip, leg, and ankle there has been no evidence 
favorable to this claim added to the record.  The RO has 
addressed the Veteran's claim for service connection for a 
disability of the right hip, leg, and ankle.  Hence, the 
Board finds no reason to not adjudicate the appeal as to this 
issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including organic diseases of the 
nervous system, shall be considered to have been incurred in 
or aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 
3.307(a) (3), 3.309(a).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Service treatment records are absent for any evidence that 
the Veteran had any disability involving his right hip, leg, 
or ankle, including radiculopathy affecting his left 
extremity.  The first evidence of symptoms involving the 
Veteran's right lower extremity of record is found in a 
report of a January 2001 VA examination of his lower back.  
There he reported that his low back pain radiated into his 
right leg.  This is not evidence of a disability of his right 
hip, leg, or ankle, including the structures that innervate 
his right hip, leg, and ankle.  It is only evidence of his 
low back disability.  Reflexes, strength, circulation, and 
sensation of the Veteran's right lower extremity were all 
intact and all findings were essentially normal.  The 
examiner stated that there was no objective evidence of 
radiculopathy.  This report is evidence against a grant of 
service connection for disability of, or involving, the 
Veteran's right hip, leg, or ankle.  

In February 2003, the Veteran underwent a VA examination of 
his right hip, leg, and ankle and his low back.  During the 
examination the Veteran reported that he had onset of greater 
trochanteric and gluteal area pain with onset 10 years 
earlier, he denied any distinct injury of his hips but 
reported that he had sustained a right femur fracture in a 
1965 fall from a roof.  He reported that he had no additional 
treatment other than an arthrotomy for removal of cartilage 
from his right knee and a total knee arthroplasty, both after 
service.  The Veteran described right greater than left 
buttock to ankle discomfort in a radicular fashion.  

Physical examination revealed a morbidly obese white male who 
ambulated into the clinic without external supports or 
assistance but had a slight right antalgic gait.  The 
examiner conducted numerous tests and obtained range of 
motion measurements of the Veteran's lower extremities.  He 
diagnosed osteoarthritis of the hips, right greater than 
left, recurrent chronic greater trochanteric bilateral 
bursitis, healed fracture right proximal femur, with malunion 
and shortening, post traumatic arthritis, right knee, status 
post arthrotomy, meniscectomy and total knee replacement and 
normal examination of both ankles.  

As an opinion, the examiner stated that based on the history 
provided that day, physical examination, special studies, and 
extensive review of the case file he found no evidence to 
suggest a causal relationship between the Veteran's service 
connected low back condition and his lower extremity 
diagnoses.  He stated that these were more likely than not 
secondary to traumas the Veteran sustained subsequent to 
service, including the femur fracture, right total knee 
arthroplasty, and chronic limb length discrepancy, as well as 
age and chronic obesity.  

This is evidence against the Veteran's claim for service 
connection for right hip, leg, and ankle disabilities.  

Submitted by the Veteran are July 2003 records signed by 
"J.L.G.", D.O.  These records provide no evidence that the 
Veteran has a disability of his right lower extremity that is 
caused or aggravated by his service connected low back 
disability or otherwise related to his active service.  

Following complaints of right lower extremity pain, the 
Veteran underwent VA electrodiagnostic testing in December 
2004.  The results were that there was no electrodiagnostic 
evidence of active right lumbosacral radiculopathy or 
peripheral neuropathy.  This is evidence against a finding 
that the Veteran has radiculopathy of the right lower 
extremity.  

In November 2005, the Veteran again underwent a VA orthopedic 
examination of his back which included a review of the 
Veteran's claims file.  The Veteran again reported pain going 
down both legs, right worse than left.  Physical examination 
revealed essentially normal reflexes and strength of his 
lower extremities.  He had normal sensation with only "mild 
hypesthesia in a nondermatomal pattern from his midcalf to 
his feet."  X-rays and a magnetic resonance imaging study 
(MRI) of the Veteran's lumbar spine revealed degenerative 
disc disease and disc bulging in the lumbar vertebrae.  He 
was diagnosed with chronic intermittent lumbar radiculopathy.  

In the discussion, the examiner stated that while physical 
examination did not demonstrate any significant residuals of 
radiculopathy, such as weakness or sensory deficit, the 
diagnostic tests showed that his symptoms are consistent with 
chronic lumbosacral radiculopathy on an intermittent basis.  

This report is more nuanced than previous reports.  The 
examiner's statement that the Veteran did not have 
significant residuals of radiculopathy goes to the extent of 
disability but does not rule out that the Veteran had 
radiculopathy.  His report that diagnostic tests, a highly 
objective measure, showed radiculopathy consistent with the 
Veteran's symptoms tends to show that the Veteran does have 
radiculapathy of both lower extremities.  This is evidence 
favorable to the Veteran's claim for service connection for a 
disability of the right lower extremity.  The Board finds 
this evidence particularly probative because the examiner has 
correlated diagnostic findings with the Veteran's symptoms 
and, significantly, addressed radiculopathy of both lower 
extremities by indicating that the diagnostic findings were 
consistent with the Veteran's symptoms.  

In January 2006, a VA nerve conduction study was conducted 
and the results were that there was no electrodiagnostic 
evidence of lower extremity peripheral neuropathy or 
lumbosacral radiculopathy bilaterally at L4, L5, and S1.  In 
another note, a different VA physician stated that she had 
reviewed these findings and agreed that the electrodiagnostic 
study shows no evidence of a lumbosacral radiculopathy or 
lower extremity peripheral neuropathy.  

This is evidence against granting service connection for a 
disability of the Veteran's right lower extremity because 
this evidence shows that the Veteran had no neurological 
disability of his right lower extremity including as related 
to his low back disability.  

A Neurosurgery Attending preoperative note from February 28, 
2006 indicates that the plan was for an L4-5 hemilaminectomy 
and microdiscectomy for left lower extremity pain and 
claudication.  This note also states that the Veteran's 
longstanding lower back pain and equally chronic right lower 
extremity pain were not likely to respond to decompression of 
this acute disc extrusion.  From the Board's reading of this 
evidence, this plan appears to contradict the 
electrodiagnostic test results and raises the question as to 
whether denial of the Veteran's claim for right lower 
extremity radiculopathy, based on the electrodiagnostic 
tests, would be proper.  

The impression of a March 9, 2006 MRI of the Veteran's lumbar 
spine included "L4/L5 left paramedian disc extrusion 
encroaches upon the left L5 nerve root."  (emphasis added)  
A March 22, 2006 Neurosurgery post operative note states that 
the Veteran had undergone a left Metrx L4 partical 
hemilaminectomy microdiscectomy.  

But, the March 24 VA discharge summary states that the 
Veteran's diagnosis was right L4 radiculopathy and that he 
had a herniated L4-5 disc.  The clinical diagnosis was stated 
as not related to his admission diagnosis.  Listed as the 
operation performed during the hospital admission is "L4-5 
right sided diskectomy, 03/22/2006." (emphasis added).  This 
history is carried over in later VA notes.  

May 2006 neurosurgery post op notes state that the Veteran 
was returning for follow up status post left METRX L4 partial 
hemilaminaectomy/microdisckectomy of March 22, 2006 and that 
he was pleased with the results of the surgery, now walking 
two and one half miles per day compared to the 200 feet he 
was walking prior to the surgery.  This report refers to an 
improvement in the Veteran's leg and that his foot was still 
numb but does not state which leg and foot, right or left.  

In February 2009, the Veteran underwent another VA 
examination of his peripheral nerves and spine which included 
a review of VA medical entries and the Veteran's claims file.  
This report states that the Veteran had improvement of his 
radiculopathy following the 2006 surgery, then fell in 2007 
and had additional problems with radiculopathy.  This section 
of the report does not state which side, left or right, was 
affected.  Neither does it specify whether the Veteran had a 
left or right sided procedure in 2006.  

As to reports of symptoms, the Veteran complained of 
bilateral pain in his lower extremities with the left worse 
than the right and that he gets numbness in both legs, left 
worse than right.  Reflexes were absent bilaterally at the 
knee and plus one-quarter bilaterally at the ankle.  The 
Veteran had atrophy and decreased sensation of the left leg.  
The examiner diagnosed left lower extremity radiculopathy, L5 
nerve impingement, status post herniated nucleus pulposus, 
and status post L4-L5 discectomy.  He opined that the 
Veteran's lower extremity radiculopathy was caused by his low 
back disability.  

Of note is that the examiner referred to the L5 nerve 
impingement from the March 9, 2006 MRI report and included a 
copy of that report in his examination report.  He did not 
explain the significance of the absent bilateral ankle 
reflexes or of the plus one-quarter bilateral knee reflexes.  

An obvious problem with the above recorded data is that it is 
unclear as to whether the Veteran underwent a right or left 
sided discectomy on March 2006 because the discectomy is 
listed as left sided in some notes and right sided in other 
notes.  Additionally, the most recent examination report 
leaves out any explanation of the missing reflexes on the 
right side and relies heavily on the MRI results which are 
dated prior to the March 22, 2006 surgery.  Also troublesome 
is that the Veteran has continually reported right leg 
numbness and pain as well as left leg numbness and pain.  

The Board does not find that the February 2009 examination is 
evidence against a finding of radiculopathy of the right 
lower extremity.  Rather, it is only evidence that the 
Veteran has radiculopathy of the left lower extremity.  It is 
impossible to tell from the record whether the Veteran had an 
L4-5 right sided discectomy on March 22, 2006 or a left METRX 
L4 partial hemilaminaectomy/microdiscectomy on March 22, 2006 
because the record states both but does not appear to 
indicate that he had two discectomies.  

In December 2006, the RO received a VA FORM 9 substantive 
appeal in which the Veteran stated that he had severe pain 
down his right leg due to radiculopathy from his back 
condition and that he felt that a separate rating was in 
order for this radiculopathy.  

Because all evidence shows that the Veteran did not have a 
disability or symptoms of a disability of his right hip, leg, 
or ankle during service and reported no manifestations of 
such a disability within one year of separation from service, 
service connection is not warranted based on onset of such 
disability during service or application of the presumptive 
provisions for chronic disease found at 38 C.F.R. § 3.307 and 
§ 3.309.  

There are also no findings that the Veteran has a disability 
of any structure of the right hip, leg, or ankle that could 
be related to service.  His femur fracture and knee 
replacement unrelated to and occurring after service.  This 
is evidence against a grant of service connection for any 
disability involving the anatomy of the Veteran's left ankle, 
hip, or leg.  There is no evidence to the contrary.  

However, taking all of the evidence together, the Board finds 
that the November 2005 report tips the scale in the Veteran's 
favor as far as a finding of radiculopathy of the right lower 
extremity proximately caused by his service connected low 
back disability.  Hence, service connection must be granted 
for radiculopathy of the right lower extremity.  The Board 
here does not decide the disability rating or effective date 
to be assigned for radiculopathy of the right lower extremity 
associated with the back.  Those assignments must be made by 
the RO in the first instance.  If the Veteran disagrees with 
the assignment of either the disability rating or effective 
date assigned he will have an opportunity to appeal those 
assignments to the Board.  




Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2008), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

Since the Veteran filed his claim for an increased rating on 
September 30, 2002, substantive changes were made to that 
portion of the Rating Schedule that addresses disabilities of 
the spine.  See 68 Fed. Reg. 51,454-458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).

The RO addressed the previous criteria in its April 2003 
Statement of the Case and the revised criteria in a November 
2006 Statement of the Case.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the Veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Prior to September 26, 2003 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 provided for a 40 percent rating for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo- arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motions.  A 20 percent rating was 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Id.  

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 provided for a 40 percent rating for severe 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
10 percent rating for slight limitation of motion of the 
lumbar spine.  

Since September 26, 2003 orthopedic manifestations of 
disabilities of the spine have been rated under the General 
Formula for Rating Diseases and Injuries of the Spine 
(General Formula) found at 38 C.F.R. § 4.71a, unless 
intervertebral disc syndrome is rated based on incapacitating 
episodes.  

The General Formula provided for assigning disability 
ratings, in percent, for orthopedic manifestations of 
disabilities of the thoracolumbar spine, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, under the criteria as 
follows:  

Unfavorable ankylosis of the entire 
thoracolumbar 
spine........................................................... 50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine....................................
................. 40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis.................................
... 20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height.................................. 
10

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id. at Note (2).  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  Id.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Ankylosis is defined, for VA compensation purposes, as a 
condition in which all or part of the spine is fixed in 
flexion or extension.  Id at Note (5).  

Intervertebral disc syndrome can also be rated based 
incapacitating episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
at Note (1).  

A 60 percent rating is warranted where intervertebral disc 
syndrome resulted in incapacitating episodes having a total 
duration of 6 weeks during a 12 month period.  38 C.F.R. 
§ 4.71a, Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  A 40 percent rating is 
warranted where intervertebral disc syndrome resulted in 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during a 12 month period.  Id.  A 
20 percent rating is warranted where intervertebral disc 
syndrome resulted in incapacitating episodes having a total 
duration of 2 weeks but less than 4 weeks during a 12 month 
period.  Id.  A 10 percent rating is warranted where 
intervertebral disc syndrome resulted in incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during a 12 month period.  Id.  

Degenerative joint disease, or arthritis, falls under 38 
C.F.R. § 4.71a, Diagnostic Code 5003 which provides, in 
pertinent part, that arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The earliest evidence applicable to this claim is report of a 
December 2002 VA examination.  Physical examination revealed 
that the Veteran was able to heal to toe walk for ten feet, 
and had stable, symmetric pelvic height.  Results of a 
computerized tomography lumbar spine study from April 2001 
were L3 vertebral body hemangioma, degenerative changes at 
L3-4 and L4-5 with L4-L5 ligamentum flavum hypertrophy, facet 
hypertrophy, and mild canal stenosis, and diffuse disc bulge.  
Palpation of the lumbar spine revealed no spasm.  Measured 
range of motion of the lumbar spine was forward flexion from 
0 to 90 degrees, extension from 0 to 25 degrees, lateral 
extension from 0 to 30 degrees, bilaterally, and lateral 
rotation was from 0 to 25 degrees, bilaterally.  There was 
positive Goldthwaite's sign for low backpain.  

During the examination the Veteran reported that he has back 
pain all of the time with the only aggravating activity being 
sleep posture.  He did not report pain on motion nor is there 
any notation that he had any pain or other symptoms on 
motion.  

These results show that the Veteran had completely normal 
motion of the lumbar spine with no reports of pain, weakness, 
instability or any other symptoms brought on by motion.  
Hence a rating higher than 10 percent disabling, for mild 
limitation of motion of the lumbar spine, is not warranted.  
As to the criteria for lumbosacral strain, he had no muscle 
spasm or loss of lateral spine motion so there is no basis 
for assigning a 20 percent rating under Diagnostic Code 5295.  
Although the examiner stated that there was Goldthwaite's 
sign there were no other findings that matched the criteria 
listed for a 40 percent rating under Diagnostic Code 5295 and 
no finding that the Veteran had any abnormal mobility.  This 
examination is evidence against a rating under Diagnostic 
Code 5295.  There are no reports of incapacitating episodes 
so a rating for intervertebral disc syndrome based on 
incapacitating episodes is not in order.  In short, this 
report is evidence against assigning a rating higher than 10 
percent disabling.  

In February 2003, the Veteran again underwent a VA 
examination of his spine.  The examiner stated that the 
Veteran had not been prescribed bed rest for his back 
disability, providing evidence against assigning a rating 
based on incapacitating episodes.  

Physical examination revealed a slight right antalgic gait.  
His spine was found to be essentially midline and only with a 
slight suggestion of right pelvic obliquity.  There was loss 
of normal lumbar lordosis and accentuation of the dorsal 
kyphosis.  There was no spasm on palpation.  

Range of motion of the thoracolumbar spine was to 105 degrees 
of forward flexion, 0 to 20 degrees of extension, 0 to 20 
degrees of left lateral extension and 0 to 25 degrees of 
right lateral extension, 0 to 20 degrees of left lateral 
rotation and 0 to 25 degrees of right lateral rotation.  Heel 
to walking was intact and Goldthwaite's test was unobtainable 
to do the Veteran's body mass.  There was no mention of pain, 
weakness, or any other symptom on motion.  

In November 2005, the Veteran again underwent VA examination 
of his spine.  He reported back pain with occasional sharp or 
stabbing type pain occurring with activity related flare ups.  
He described his pain as daily pain of 5 on a scale of 0 to 
10 with 9 out of 10 pain when flare ups occurred.  

Physical examination found the Veteran to have an increased 
dorsal kyphosis.  He had normal gait.  Lumbar range of motion 
included forward flexion from 0 to 80 degrees with pain from 
40 to 80 degrees and associated spasm in the paraspinal 
region.  Extension was from 0 to 20 degrees with pain over 
the entire arc.  Lateral extension was from 0 to 25 degrees 
to the left and right with pain during the last 15 degrees.  
Lateral rotation was from 0 to 25 degrees to the left and 
right with minimal pain and no spasm noted.  

At the time of this examination, a 20 percent rating was in 
effect for the Veteran's low back disability.  Taking pain 
into consideration, forward flexion was still to 40 degrees.  
Although the Veteran had painful extension throughout his 
range of motion and lateral extension limited to 10 degrees 
to each side by pain, his forward flexion, even considering 
pain, was not limited to less than 40 degrees; evidence 
against assigning a rating higher than 20 percent under the 
General Formula  

This measurement of 40 degrees of forward flexion is also 
evidence against assigning a higher rating under Diagnostic 
Code 5292.  The criteria found at Diagnostic Code 5292 refer 
to severe, moderate, and slight limitation of motion rather 
than listing the specific degrees for a given rating.  Under 
those criteria one could find that any amount of motion other 
than completely normal motion could be assigned any rating.  
This of course would render the different percentages 
meaningless and worse, invite arbitrary assignment of 
ratings.  This is then a judgment call.  One could stop at a 
statement that 40 degrees was nearly half of normal flexion 
as listed in the revised code and that retention of half of 
normal flexion simply cannot be considered severe limitation 
of motion.  But a basis with a firmer foundation is available 
for the Board's determination that the 40 degrees of forward 
flexion is no more than a moderate limitation of motion of 
the lumbar spine.  This requires looking at the reasons for 
the revision of the rating criteria in 2003.  

The criteria for 20 and 40 percent evaluations for limitation 
of motion of the lumbar spine under Diagnostic Code 5292 
correspond to the criteria for those same percentages under 
the General Formula because the revision of the schedule for 
rating disabilities of the spine was not for the purpose of 
changing the percentages assigned for a given level of 
limitation of motion.  The intended effect of the revision 
was "to update this portion of the rating schedule to ensure 
that it uses current medical terminology and unambiguous 
criteria, and that it reflects medical advances that have 
occurred since the last review."  67 Fed. Reg. 56509 
(September 4, 2002), 68 Fed. Reg. 51454 (August 27, 2003).

More evidence that the rule change did not involve a change 
in the percentages assigned for a given level of disability 
is found in the proposed rule published in the Federal 
Register in September 2002, which stated in pertinent part as 
follows:

Evaluations involving limitation of 
motion of the lumbar, dorsal and cervical 
spine are based on such indefinite 
criteria as 'slight," "moderate," or 
"severe" limitation of motion.  We 
propose to delete the seven diagnostic 
codes (5286 through 5292) that involve 
findings of ankylosis or limitation of 
motion because, rather than representing 
conditions or diagnoses, they are 
findings that are common to a variety of 
spinal conditions.  The general rating 
formula we are proposing will include 
objective criteria for evaluating 
limitation of motion and ankylosis and 
will eliminate indefinite criteria.

67 Fed. Reg. 56509 (September 4, 2002).

No difference in the rating assigned is warranted merely 
because the unrevised criteria were ambiguous.  The 40 and 20 
percent ratings under Diagnostic Code 5292 correspond to the 
40 and 20 percent ratings under the General Formula for 
limitation of motion.  That the 20 percent rating was termed 
"moderate" limitation of motion of the lumbar spine and the 
unrevised criteria assigned 20 percent for forward flexion 
greater than 30 degrees indicates to the Board that it is 
appropriate to consider the Veteran's 40 degrees of forward 
flexion to represent moderate limitation of motion of the 
lumbar spine.  

The Board has considered the Veteran's reports of increased 
pain during flare ups.  However, there is no evidence that 
the flare ups result in less motion or pain at an earlier 
point in his range of motion, only that the pain is worse.  
His report of flare ups therefore is not evidence that a 
higher rating should be assigned.  

There are no findings of positive Goldthwaite's sign, listing 
of the whole spine to the opposite side, or of abnormal 
mobility on forced motion.  This is evidence against 
assigning a 40 percent rating under Diagnostic Code 5295.  
Similarly, there is no evidence that the Veteran's low back 
disability resulted in incapacitating episodes totaling four 
or more weeks in a one year period; evidence that a higher 
rating based on incapacitating episodes is not warranted.  

The private treatment records from J.L.G., D.O. do not 
provide for higher ratings.  Dr. J.L.G. examined the Veteran 
in July 2003 and reported that his gait and station were 
normal, coordination was normal in his extremities, but range 
of motion was moderately limited in all directions.  These 
findings provide evidence that the Veteran did not have 
severe limitation of motion of the lumbar spine or any other 
orthopedic manifestations of his low back disability to 
warrant a rating higher than 20 percent under any applicable 
criteria.  

In February 2009, the Veteran again underwent a VA 
examination of his spine.  The examiner stated that he had 
reviewed the Veteran's claims file in conjunction with the 
examination.  The Veteran reported flare ups of symptoms 
involving neurological manifestations in his lower 
extremities, primarily his left leg.  However, there are no 
reports of flare ups going to the orthopedic manifestations 
of his low back disability.  

Range of motion of the Veteran's thoracolumbar spine was less 
than 10 degrees in all planes and all motions were with 
complaints of pain and stiffness.  The Veteran had an 
antalgic gait with a limp on the left leg.  This is evidence 
that the Veteran has severe limitation of motion of his 
lumbar spine, i.e., forward flexion limited to less than 30 
degrees.  However, there is not finding that the Veteran's 
entire thoracolumbar spine is ankylosed.  Hence, this 
examination report provides evidence against a rating higher 
than the 40 percent that has been assigned effective since 
the examination report.  That the Veteran has pain on motion, 
or any of the other factors listed in 38 C.F.R. § 4.40, 
§ 4.45, and § 4.59 cannot give rise to a higher rating as 
this disability is already rated at the maximum rating for 
limitation of motion at the time of the examination, whether 
under the old or the new criteria.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  

VA outpatient treatment records do not add evidence going to 
the proper rating to be assigned for the Veteran's low back 
disability.  For example, August 2003 notes document the 
Veteran's report that he has he had intermittent pain with 
exercise and some activities

The Board has also considered whether referral for a rating 
outside of the rating schedule is in order.  To accord 
justice in an exceptional case where the scheduler standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 38 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008). The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

No evidence of record shows that orthopedic manifestations of 
the Veteran's spondylosis lumbar spine with L5 nerve root 
impingement and status post L4-L5 discectomy result in a 
level of disability or symptomatology not addressed by the 
schedular criteria.  These manifestations consist of 
limitation of motion and pain, both of which are addressed by 
the provisions found at 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
4.71a.  Thus, analysis of this case under the first step 
specified in Thun indicates that referral for extraschedular 
consideration is not warranted in this case, the Board need 
go no further in the analysis.  Referral is not indicated in 
this case.

In summary, the preponderance of the evidence of record is 
against assigning ratings for the orthopedic manifestations 
of the Veteran's low back disability higher than 40 percent 
from February 19, 2009, forward, higher than 20 percent from 
September 30, 2002 to February 19, 2009, or higher than 10 
percent prior to September 30, 2002; or referring the matter 
for extraschedular consideration.  Hence, his appeal as to 
the rating assigned for his disability must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in November 2002, January 2003 
and February 2004.  The November 2002 and February 2004 
letters informed the Veteran of what evidence was required to 
substantiate the claim for an increased rating for his 
service connected low back disability and of the Veteran's 
and VA's respective duties in obtaining evidence.  The 
January 2003 letter informed the Veteran of what evidence was 
required to substantiate his claim for service connection for 
lower extremity disability as well as his and VA's respective 
duties for obtaining evidence.  The November 2002 and January 
2003 letters were sent prior to the initial adjudications by 
the RO.  

As to the claim for service connection for lower extremity 
disability, the RO has not provided the Veteran with a VCAA 
notice letter informing him as to how VA assigns disability 
ratings in the event that service connection is established.  
Nor has VCAA notice been provided as to how VA assigns 
effective dates with regard to either claim.  Thus there are 
defects in VCAA notice.  However, such defects do not 
necessarily mean that the Board must delay adjudication of 
this appeal to provide the Veteran with corrective notice.  
Rather, if there has been no prejudice to the Veteran from 
the defects in notice, there is no need to delay the 
adjudication.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(explaining application of the rule of prejudicial error with 
regard to § 5103(a) notice errors).  

Here, an effective date and disability rating have not yet 
been assigned for the Veteran's right lower extremity 
radiculopathy.  He will have an opportunity to contest the 
RO's assignment of the rating and effective date in the first 
instance.  Hence, any finding that he has been prejudiced by 
lack of notice as to that claim is premature at best.  

As to his increased rating claim, the Veteran has not 
contested the effective date assigned by the RO for any of 
the ratings on appeal.  Therefore he cannot have been 
prejudiced by the lack of notice as to how VA assigns 
effective dates with regard to that claim.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records; service treatment records are associated with the 
claims file, as are private treatment records from 
"J.L.G.", D.O.  The Veteran was afforded an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Adequate VA examinations 
were afforded the Veteran in December 2002, February 2003, 
November 2005, and February 2009.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection is granted for right lower extremity 
radiculopathy.  

A disability rating higher than 40 percent from February 19, 
2009, forward, higher than 20 percent from September 30, 2002 
to February 19, 2009, and higher than 10 percent prior to 
September 30, 2002, for spondylosis lumbar spine with L5 
nerve root impingement and status post L4-L5 discectomy, is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


